10

11

12

14

15

16

17

18

19

21

22

23

Case 2:1B-cV-00287-JLR Document 24-1 Fi|ec| 12104/18 Page l of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
MIR LATIF AHMAD,
Petitioner, Case No. C18-287-JLR
V_ ORDER ADOPTING REPORT

AND RECOMMENDATION
MATTHEW WHITAKER, et al.,

Respondents.

 

 

 

Having reviewed the Report and Recommendation Of the Honorable Brian A. Tsuchida,
United States Magistrate Judge_, and the balance of the record. and Coult finds and ORDERS:

1. The Report and Recomrnendation is ADOPTED.

2. The Government’s motion to disiniss, Dl<t. 8, is GRANTED in part and DENIED
in part.

3. Petitioner’s habeas petition is GRANTED in part and DENIED in part

4. Petitioner is not entitled to an order of release, but the Governrnent shall provide
him with a bond hearing before an immigration judge within seven days of the date of this oi'dei',

unless he is no longer in custody at that time.

ORDER ADOPTING REPORT AND RECOMMENDATION- 1

 

l()

11

12

14

15

16

17

18

19

20

22

23

 

Case 2:1S-cv-00287-JLR Document 24-1 Fi!ed 12104/18 Page 2 of 2

5. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.

20
DATEDthiS'l)‘ aayof ;S'rf\<\). m

JAMES L_ oBART
United Sta es District Judge

ORDER ADOPTING REPORT AND RECOM.MENDATION- 2

 

